Exhibit 10.19.4
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT


 THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of February 27, 2012 and
effective as of December 31, 2011 (the “Agreement”) is entered into among
ExamWorks Group, Inc., a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders party hereto and Bank of America, N.A., as Administrative
Agent.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).


RECITALS


 WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of October 11, 2010 (as
amended or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and


WHEREAS, the Lenders are willing to amend the Credit Agreement subject to the
terms and conditions set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.              Amendments.  The Credit Agreement is hereby amended as follows,
effective as of December 31, 2011:


(a)            The definition of “Consolidated Fixed Charge Coverage Ratio” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA for the
period of the four (4) fiscal quarters most recently ended minus (ii)
Consolidated Cash Taxes for such period minus (iii) Consolidated Capital
Expenditures for such period to (b) Consolidated Fixed Charges for the period of
the four (4) fiscal quarters most recently ended.


(b)            The definition of “Consolidated Fixed Charges” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) the cash
portion of Consolidated Interest Charges for such period plus (ii) Consolidated
Scheduled Funded Debt Payments for such period (other than payments of
Indebtedness made with respect to the receivables facilities permitted by
Section 8.03(f) at the applicable maturity date of each such facility) plus
(iii) the amount of cash dividends and other distributions made by the Borrower
during such period, all as determined in accordance with GAAP.  Notwithstanding
the foregoing, for purposes of calculating Consolidated Fixed Charges for the
four fiscal quarter periods ending December 31, 2011, March 31, 2012 and June
30, 2012, the cash portion of Consolidated Interest Charges with respect to the
Senior Notes shall be deemed to include, without duplication, (x) any interest
accrued with respect to such Senior Notes during such period and (y) any
interest paid in cash with respect to such Senior Notes during such period.
 
 
1

--------------------------------------------------------------------------------

 


  (c)              Section 8.11(c) of the Credit Agreement is hereby amended to
read as follows:


  (c)           Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than (i) for any fiscal quarter ending during the period
from December 31, 2011 to and including September 30, 2012, 1.75 to 1.0 and (ii)
for any fiscal quarter ending thereafter, 2.0 to 1.0.


2.               Conditions Precedent.  This Agreement shall be effective upon
the satisfaction of the following conditions:


(a)            the receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Required Lenders
and Bank of America, N.A., as Administrative Agent; and


(b)           the receipt by (i) the Administrative Agent on behalf of each
Lender consenting to this Agreement on or before 12:00 p.m. Eastern time on
February 24, 2012 of an amendment fee equal to 0.075% of such Lender’s Revolving
Commitment and (ii) the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated of all fees and expenses due and payable to them in
connection with this Agreement.


3.              Miscellaneous.
 
(a)   The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.  The Loan Parties
acknowledge and confirm that as of the date hereof (a) the Administrative Agent,
on behalf of the Lenders, has a valid and enforceable first priority security
interest in the Collateral, (b) the Borrower’s obligation to repay the
outstanding principal amount of the Loans and reimburse the L/C Issuer for any
drawing on a Letter of Credit is unconditional and not subject to any offsets,
defenses or counterclaims and (c) the Administrative Agent and the Lenders have
performed fully all of their respective obligations under the Credit Agreement
and the other Loan Documents.  The Loan Parties also acknowledge and confirm
that by entering into this Agreement, the Lenders do not waive or release any
term or condition of the Credit Agreement or any of the other Loan Documents or
any of their rights or remedies under such Loan Documents or applicable Law or
any of the obligations of any Loan Party thereunder.
 
(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Agreement, (b) affirms all of its obligations under the
Loan Documents as modified hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents except as
expressly set forth herein.


(c)   The Loan Parties hereby represent and warrant as follows:


(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
 
 
2

--------------------------------------------------------------------------------

 


(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.
 
(d)           The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except (x) any such representation and warranty that is
qualified by materiality or a reference to Material Adverse Effect is true and
correct in all respects on and as of the date hereof and (y) to the extent that
any such representation and warranty expressly relates solely to an earlier
date, each such representation and warranty is true and correct in all material
respects as of such earlier date (except that any such representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect is true and correct in all respects as of such earlier date) and (ii) no
event has occurred and is continuing, or would result from the execution and
delivery of this Agreement, which constitutes a Default or an Event of Default.
 
(e)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be
delivered.  This Agreement shall be considered to be a Loan Document for
purposes of the Credit Agreement.


(f)             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.




[Signature pages follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 
BORROWER:                                          EXAMWORKS GROUP, INC.,
a Delaware corporation




By:           /s/ J. Miguel Fernandez de
Castro                                                      
Name: J. Miguel Fernandez de Castro
Title: Chief Financial Officer, Senior Executive Vice President and Treasurer




GUARANTORS:                                     EXAMWORKS, INC., a Delaware
corporation




By:           /s/ J. Miguel Fernandez de
Castro                                                      
Name: J. Miguel Fernandez de Castro
Title: Chief Financial Officer, Senior Executive Vice President and Treasurer


   EXAMWORKS CANADA, INC., a Delaware corporation
   EXAMWORKS EUROPE, INC., a Delaware corporation
   FLORIDA MEDICAL SPECIALISTS, INC.,
a New Jersey corporation
   MARQUIS MEDICAL ADMINISTRATORS, INC.,
a New York corporation
SOUTHWEST MEDICAL EXAMINATION SERVICES, INC.,
a Texas corporation
   PACIFIC BILLING SERVICES, INC.,
a Texas corporation
   DIAGNOSTIC IMAGING INSTITUTE, INC.,
a Texas corporation
   NETWORK MEDICAL REVIEW COMPANY,
   LTD., an Illinois corporation
NETWORK MEDICAL MANAGEMENT COMPANY,
LTD., an Illinois corporation
INSURANCE APPEALS, LTD.,
an Illinois corporation
ELITE PHYSICIANS, LTD.,
an Illinois corporation
WORKERSFIRST, INC.,
an Illinois corporation
 
 
 
 
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT
EXAMWORKS GROUP, INC.
 

--------------------------------------------------------------------------------

 
 
MES GROUP, INC.,
   a Michigan corporation
   MEDICAL EVALUATION SPECIALISTS, INC.,
   a Michigan corporation
   MEDICAL EVALUATION SPECIALISTS,
   a California corporation
MEDICAL EVALUATION SPECIALISTS-MASSACHUSETTS, INC.,
   a Massachusetts corporation
   MEDICAL EVALUATION SPECIALISTS, INC.,
   a Pennsylvania corporation
   LONE STAR CONSULTING SERVICES, INC.,
   a Texas corporation
MES MANAGEMENT SERVICES, INC.,
   a New York corporation
   MLS GROUP OF COMPANIES, INC.,
   a Michigan corporation






By:           /s/ J. Miguel Fernandez de
Castro                                                      
Name: J. Miguel Fernandez de Castro
Title: Chief Financial Officer, Senior Executive Vice President and Treasurer






   RICWEL OF WEST VIRGINIA, LLC,
   a West Virginia limited liability company
   CFO MEDICAL SERVICES, LLC,
   a New Jersey limited liability company


   By: ExamWorks, Inc., its sole member and manager


By:           /s/ J. Miguel Fernandez de
Castro                                                      
Name: J. Miguel Fernandez de Castro
Title: Chief Financial Officer, Senior Executive Vice President and Treasurer
 
 
 
 
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT
EXAMWORKS GROUP, INC.
 

--------------------------------------------------------------------------------

 
 
   IME SOFTWARE SOLUTIONS, LLC,
   a Michigan limited liability company
   EXAMWORKS REVIEW SERVICES, LLC,
   a Delaware limited liability company
   EXAMWORKS EVALUATIONS OF NEW YORK,
   LLC, a New York limited liability company
   MEDICOLEGAL SERVICES, LLC,
   a Delaware limited liability company
   IME RESOURCES, LLC,
   a Delaware limited liability company
   CREDENTIALMED, LLC,
   a Delaware limited liability company
   ISALUS, LLC,
   a Delaware limited liability company




   By: ExamWorks, Inc., its sole member


By:           /s/ J. Miguel Fernandez de
Castro                                                      
Name: J. Miguel Fernandez de Castro
Title: Chief Financial Officer, Senior Executive Vice President and Treasurer




DDA MANAGEMENT SERVICES, LLC,
   a New York limited liability company


   By: Lone Star Consulting Services, Inc., its sole member


By:           /s/ J. Miguel Fernandez de
Castro                                                      
   Name: J. Miguel Fernandez de Castro
   Title: Chief Financial Officer, Senior Executive Vice President and Treasurer
 
 
 
 
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT
EXAMWORKS GROUP, INC.
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE
AGENT:                                                   BANK OF AMERICA, N.A.,
as Administrative Agent


By:           /s/ Anne M.
Zeschke                                                                           
Name: Anne M. Zeschke
Title:   Vice President


LENDERS:                                               BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By:           /s/ E. Mark
Hardison                                                                            
 
Name: E. Mark Hardison
Title:   Vice President


GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender


By:           /s/ W. Grant
Johnston                                                                           
Name:  W. Grant Johnston
Title:    Duly Authorized Signatory


FIFTH THIRD BANK,
as a Lender


By:           /s/ Philip
Renwick                                                                                   
Name: Philip Renwick
Title:   Vice President


SUNTRUST BANK,
as a Lender


By:           /s/ Mary E.
Coke                                                                                     
Name: Mary E. Coke
Title:   Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:           /s/ William B.
Nixon                                                                               
Name: William B. Nixon
Title:    Senior Vice President


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By:           /s/ Ari
Bruger                                                                                          
Name: Ari Bruger
Title:  Vice President


By:           /s/ Kevin
Buddhdew                                                                              
Name: Kevin Buddhdew
Title:  Associate
 
 
 
 
 


THIRD AMENDMENT TO CREDIT AGREEMENT
EXAMWORKS GROUP, INC.
 

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC,
as a Lender


By:           /s/ Michael
Mozer                                                                                  
Name: Michael Mozer
Title:   Vice President


COMMUNITY & SOUTHERN BANK,
as a Lender


By:           /s/ Thomas A.
Bethel                                                                             
Name: Thomas A. Bethel
Title:   Corporate Banking - Manager


GOLDMAN SACHS BANK USA,
as a Lender


By:           /s/ Ivan
Anderson                                                                                  
Name: Ivan Anderson
Title:   Authorized Signatory

